Order, Supreme Court, New York County (Sheila Abdus-Salaam, J.), entered January 23, 2001, which, in an action to set aside a fraudulent transfer so as to enforce a money judgment, inter alia, granted defendants’ cross motion to enforce a stipulation of settlement entered into between the parties on or about June 21, 2000, unanimously affirmed, without costs.
Defendants’ three-day-late proffer of the second of the three payments due pursuant to the parties’ stipulation of settlement, after timely making the first payment, would not have justified a finding that defendants were in default under the stipulation. Neither the stipulation nor the parties’ conduct demonstrates that time was of the essence (see, Ciani v Geor*247galas, 274 AD2d 443). Concur — Rosenberger, J. P., Tom, Mazzarelli, Wallach and Friedman, JJ.